DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the February 9, 2022 Office Action, filed May 9, 2022, is acknowledged.  Applicants previously canceled claims 1-84.  Claims 105 and 107-110 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 95-104, 106, and 111-113 are rejoined with claims 85-94 and 114-126, and are under examination, along with claims 85-94 and 114-126.  
 Any objection or rejection of record in the previous Office Action, mailed February 9, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.
 
Claim Objections
Claims 88-94, 115,  and 123-124 objected to because of the following informalities:  
At claims 88-94, 97, it is suggested that “one or more” be inserted before “target nucleic acid sequences” and that the tenses in the claims be amended so that the claim language is consistent.  In addition, at claims 88 and 97, “sequences” should be inserted after “nucleic acid.”
At claim 93, “sequences encoding” should be inserted before “transporter proteins.”
At claim 95, line 8, “corresponding” should be deleted.
At claim 95, line 11, “detection of” should be changed to “detecting.”
At claim 96, line 8, “corresponding” should be deleted.
At claim 98, line 2, the first occurrence of “RNA” should be changed to “nucleic acid.”
At claim 98, line 3, “NASBA” should be changed to “nucleic acid sequence-based amplification (NASBA).”
At claim 98, line 3, “RPA” should be changed to “recombinase polymerase amplification (RPA).”  
At claim 1010, line 2, “derived” should be changed to “obtained.”
At claim 115, line 2, the second occurrence of “transcript” should be deleted.
At claim 123, line 2, “involved in the folate pathway” should be deleted, and “is” should be changed to “are.”
At claim 124, lines 1-2, “nucleic acid” should be inserted after “target.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 96, 98-104, 106, and 111-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the rejoinder of claims 95-104, 106, and 111-113.
Claim 96 recites the limitation "the RNA effector protein" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the RNA effector protein” be changed to “the Type VI Cas effector protein.”
	Claims 98-104, 106, and 111-113 depend from claim 96, and are therefore included in this rejection.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 95, 97-104, 106, and 111-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 73 of copending Application No. 16/604,724 (reference application).  This rejection is modified as necessitated by the rejoinder of claims 95-104, 106, and 111-113.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘724 application and the instant application claim a method of detecting nucleic acids using a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct and methods .  The ‘724 application claims that the effector protein is a Type VI Cas protein, which is encompassed by the effector protein of the instant claims.  
While the ‘724 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the system of the ‘724 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85-104, 106, and 111-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, 15, 84-86, 90, 93-95, and 107-108 of copending Application No. 16/645,571 (reference application).  This rejection is modified as necessitated by the rejoinder of claims 95-104, 106, and 111-113.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘571 application and the instant application claim nucleic acid and polypeptide detection systems comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct and methods of detecting nucleic acids and polypeptides using the detection systems.  
While the ‘571 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the system of the ‘571 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85, 87-95, 97-104, 106, and 111-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 69, and 75 of copending Application No. 16/753,896 (reference application).  This rejection is modified as necessitated by the rejoinder of claims 95-104, 106, and 111-113.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘896 application claims a lateral flow device for detecting the presence of nucleic acid target sequences and a method for detecting the presence of target nucleic acid molecules  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the lateral flow devices of the ‘896 application could be employed in the detection system of the instant application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85, 87-95, 97-104, 106, and 111-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/894,670 (reference application).  This rejection is modified as necessitated by the rejoinder of claims 95-104, 106, and 111-113.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘670 application claims system for detecting the presence of nucleic acid target sequences and methods for using the system to detect the target sequences.   
While the ‘670 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the extraction-free system of the ‘670 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85-104, 106, and 111-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 23, 26, 28-29, 39, 50, 54, 86-90, 94, 97-98, 104, and 109-112 of copending Application No. 16/955,380 (reference application).  This rejection is modified as necessitated by the rejoinder of claims 95-104, 106, and 111-113.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘380 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  
While the ‘380 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the extraction-free system of the ‘380 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85, 87-95, 97-104, 106, and 111-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 12-13, 17, 19-20, 25, 37, 39-40, 54-56, 59, 62, and 64 of copending Application No. 16/961,820 (reference application).  This rejection is modified as necessitated by the rejoinder of claims 95-104, 106, and 111-113.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘820 application and the instant application claim systems and method for detecting the presence of nucleic acid target sequences.   
In addition, both the ‘820 application and the instant application claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the system of the ‘820 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
The Terminal Disclaimers over U.S. Patent Nos. 10,266,886 and 10,266,887, filed August 9, 2021, are approved.  The Terminal Disclaimers over U.S. Patent Nos. 11,021,740; 11,104,937; and 11,174,515; and U.S. Patent Application No. 16/494,279, filed November 24, 2021, are approved.  The Terminal Disclaimers over U.S. Patent Application Nos. 16/285,128; 17/241,382; and 17/495,219, filed May 9, 2022, are approved.  All non-statutory double patenting rejections based on these patents and applications are therefore withdrawn.
However, a new non-statutory double patenting rejection over rejoined claims 95-104, 106, and 111-113 is set forth above.

Regarding the non-statutory double patenting rejections over U.S. Patent Application Nos. 16/645,571; 16/753,896; 16/894,670; 16/955,380; and 16/961,820; Applicants are again correct that these applications have a later effective filing date than the instant application.  However, until these rejections are the only remaining rejections, they will be maintained as modified above, due to the rejoinder of claims 95-104, 106, and 111-113.

It is noted that the non-statutory double patenting rejection over U.S. Patent Application No. 16/894,678 is withdrawn in light of the difference CRISPR Types being claimed.  The ‘678 applications claims a Type V Cas protein, whereas the instant application claims a Type VI Cas protein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636